Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 1 of 19




            EXHIBIT “A”
          Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 2 of 19



OSTROFF LAW, PC                                                       Filed                  r the
By: Ryan F. Michaleski, Esquire                                      Offi.ce                 :ords
Attorney ID No.: 203923                                                  22                  am
518 E. Township Lane, Suite 100
Blue Bell, PA 19422                                        Attorney for
(610)279-7000

KEM EVAN BEATY and                                :        COURT OF COMMON PLEAS OF
CHERYL E. BEATY, (h/w)                            :        PHILADELPHIA COUNTY,
                                                  :        PENNSYLVANIA
                            Plaintiff             :        CIVIL ACTION - LAW
      vs.                                         :        NO. 210101566

THE DIAL COPORATION d/b/a HENKEL
NORTH AMERICAN CONSUMER GOODS
c/o Corporation Service Company PA Dauphin

     and

HENKEL CORPORATION formerly known as
HENKEL US OPERATIONS CORPORATION
c/o Corporation Service Company PA Dauphin

    and

FIENKEL SPINCO LLC.
                            Defendants.



                             Praecipe to Reinstate Complaint


TO THE PROTHONOTARY:

      Please reinstate the attached Complaint regarding above-captioned matter.


                                                  OSTROFF INJURY LAW, PC



Date: 2/22/2021                                   By:
                                                        Ryan F. Michaleski, Esquire




                                                                                      Case ID: 210101566
           Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 3 of 19

                                                          c(a p ly
OSTROFF LAW, PC                                                          Filed                         the
By: Ryan F. Michaleski, Esquire                                         Office
Attomey ID No.: 203923                                                      2B                        em
518 E. Township Lane, Suite 100
Blue Bell, PA 19422                                          Attorney for                  0
(610)279-7000

KEM EVAN BEATY and                                   :       COURT OF COMMON PLEAS OF
CHERYL E. BEATY, (h/w)                               :       PHILADELPHIA COUNTY,
4900 NW 58th Place                                   :       PENNSYLVANIA
Jennings, FL 32053,                                  :
                              Plaintiff              :
       vs.                                           :       CIVIL ACTION - LAW

THE DIAL COPORATION d/b/a HENKEL                      :      No.
NORTH AMERICAN CONSUMER GOODS                         :
c/o Corporation Service Company PA Dauphin            :
2595 Interstate Drive, #103
Harrisburg, PA 17110,                                :

      and

HENKEL CORPORATION formerly known as
HENKEL US OPERATIONS CORPORATION
c/o Corporation Service Company PA Dauphin
2595 Interstate Drive, #103
Harrisburg, PA 17110, ,

     and

HENKEL SPINCO LLC.
1 Henkel Way
Rocky Hill, CT. 06067,
                              Defendants.

                                     NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this complaint and notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint of for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.




                                                                                           Case ID^ 210101566
         Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 4 of 19



You should take this paper to your lawyer at once. Ifyou do not have a lawyer or cannot afford
one, go to or telephone the offzce setforth below to find out where you can get legal help.

                                   Philadelphia Bar Association
                                          Lawyer Referral
                                      and Information Service
                                        One Reading Center
                                 Philadelphia, Pennsylvania 19107
                               (215) 238-6333 TTY (215) 451-6197
                                              AVISO

Le han demandado a usted en la corte. Si usted quiere defenderse de estas demandas expuestas
en las paginas siguientes, usted tiene veinte (20) dias de plazo al partir de la fecha de la demanda
y la notificacion. Hace falta ascentar una comparencia escrita o en persona o con un abogado y
entregar a la corte en forma escrita sus defensas o sus objeciones a las demandas en contra de su
persona. Sea avisado que si usted no se defiende, la corte tomara medidas y puede continuar la
demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puede decider a favor
del demandante y requiere que usted cumpla con todas las provisiones de esta demanda. Usted
puede perder dinero o sus propiedades u otros derechos importantes para usted. Lleve esta
demanda a un abogado immediatamente. Si no tiene abogado o si no tiene el dinero suficiente de
pagar tal servicio. Vaya en persona o llame por telefono a la oficina cuya direccion se encuentra
escrita abajo para averiguar donde se puede conseguir asistencia legal.

                                   Asociacion De Licenciados
                                          De Filadelfia
                                    Servicio De Referencia E
                             Informacion Legal One Reading Center
                                 Filadelfia, Pennsylvania 19107
                                         (215) 238-6333
                                      TTY (215) 451-6197




                                                                                           Case ID: 210101566
           Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 5 of 19



OSTROFF LAW, PC
By: Ryan F. Michaleski, Esquire
Attorney ID No.: 203923
518 E. Township Lane, Suite 100
Blue Bell, PA 19422                                           Attorney for Plaintiffs
(610)279-7000

KEM EVAN BEATY and                                            COURT OF COMMON PLEAS OF
CHERYL E. BEATY, (h/w)                                        PHILADELPHIA COUNTY,
4900 NW 58th Place                                            PENNSYLVANIA
Jennings, FL 32053,
                              Plaintiff
       vs.                                                    CIVIL ACTION - LAW

THE DIAL COPORATION d/b/a HENKEL                             No.
NORTH AMERICAN CONSUMER GOODS
c/o Corporation Service Company PA Dauphin
2595 Interstate Drive, #103
Harrisburg, PA 17110,

      and

HENKEL CORPORATION formerly known as
HENKEL US OPERATIONS C.ORPORATION
c/o Corporation Service Company PA Dauphin
2595 Interstate Drive, #103
Harrisburg, PA 17110,

     and

HENKEL SPINCO LLC.
1 Henkel Way
Rocky Hill, CT. 06067,
                              Defendants

                                     Civil Action Comulaint

       1.      Plaintiff, Kem Evan Beaty, (hereinafter referred to as "Plaintiff') is an adult

individual who resides at the above referenced address.

       2.      Plaintiff, Cheryl E. Beaty, (hereinafter referred to as "Plaintiff Wife"), is an adult

individual who resides at the above referenced address.




                                                                                           Case ID: 210101566
         Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 6 of 19



       3.      At all relevant times, Plaintiff, Kem Evan Beaty and Plaintiff, Cheryl E. Beaty,

(hereinafter collectively referred to as "Plaintiffs") were and continue to be legally married.

       4.      Defendant, The Dial Corporation d/b/a Henkel North American Consumer Goods

(hereinafter referred to as "Defendant Dial") is foreign corporation with a registered office at the

above referenced address located in Dauphin County, Pennsylvania.

       5.      Upon information and belief, at all times material hereto, Defendant Dial regularly,

continuously, and systematically has conducted a substantial and regular course of business, and

has a physical presence in Philadelphia County, Pennsylvania.

       6.      Defendant, Henkel Corporation, formerly known as Henkel US Operations

Corporation (hereinafter referred to as "Defendant Henkel") is foreign corporation with a

registered office at the above referenced address located in Dauphin County, Pennsylvania.

       7.      Upon information and belief, at all times material hereto, Defendant Henkel

regularly, continuously, and systematically has conducted a substantial and regular course of

business, and has a physical presence in Philadelphia County, Pennsylvania.

       8.      Defendant, Henkel Spinco LLC (hereinafter referred to as "Defendant Spinco" and

referred to collectively with Defendant Dial and Defendant Henkel as "Defendants") is foreign

limited liability corporation with a home office at the above referenced address located in Hartford

County, Connecticut.

       9.      Upon information and belief, at all times material hereto, Defendant Spinco

regularly, continuously, and systematically has conducted a substantial and regular course of

business, and has a physical presence in Philadelphia County, Pennsylvania,

       10.     Upon information and belief, at all relevant times, Defendant Spinco was the

registered owner of 125 Jaycee Drive, West Hazelton, Luzerne County, Pennsylvania 18202.




                                                                                            Case ID_ 210101566
          Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 7 of 19



         11.    Upon information and belief, at all times material hereto, Defendants, individually,

jointly, and/or severally, directly and/or by and through their agents, ostensible agents, employees

and/or servants, owned, possessed, managed, constructed, designed, maintained and controlled a

facility located at 125 Jaycee Drive, West Hazelton, Luzerne County, Pennsylvania 18202

(hereinafter referred to as the "Premises") including, but not limited to, the Premises' sidewalks,

walkways, pathways, grounds, parking lots, communal entrance ways/walkways, exits and loading

docks.

         12.    Upon information and belief, at all times relevant hereto, Defendants, individually,

jointly, and/or severally, acted and/or failed to act directly and/or by and through their duly

authorized agents, ostensible agents, workmen, employees, servants and/or borrowed servants, all

in the course and scope of such relationship, in the possession, management, modification, design,

maintenance, and/or control of the Premises including its paved surfaces, sidewalks, walkways,

pathways, grounds, parking lots, including snow and ice removal on the Premises' paved surfaces,

parking lot, parking spaces, walkways, driving lanes, and loading docks.

         13.    On or about January 21, 2020, Plaintiff, with a purpose related to Defendants'

business, drove onto the Premises in a tractor truck (hereinafter referred to as "Plaintiff's vehicle")

to pick up a load from Defendants' facility to transport in Plaintiffs' vehicle.

         14.    Upon entry onto the Premises, Plaintiff was directed by Defendants' duly

authorized agent, ostensible agent, workman, employee, servant and/or borrowed servant, acting

in the course and scope of such relationship, as to the specific location Plaintiff should park

Plaintiff's vehicle.

         15.    At the aforesaid time and location, after Plaintiff parked his tractor trailer, Plaintiff

exited Plaintiff's vehicle to tend to his trailer, as instructed by Defendants' duly authorized agent,




                                                                                               Cage ID: 210101566
         Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 8 of 19



ostensible agent, workman, employee, servant and/or borrowed servant, acting in the course and

scope of such relationship.

        16.     At the aforesaid time and location, after tending to his trailer per the given

instructions, Plaintiff carefully and with all due caution, walked along side of his tractor trailer to

return to the cab, when he slipped on a layer of ice and snow and fell forcefully to the ground,

sustaining personal injuries as described hereinafter.

        17.     At all times material hereto, Plaintiff was a business invitee on the Premises and

was owed the highest duty of care by the Defendants.

        18.     At the aforesaid time and location, the section of the parking lot on which Plaintiff

slipped was the only available path in the designated parking space, to walk from and to the cab

of Plaintiff's vehicle.

        19.     At the aforesaid time and location, the section of the parking lot on which Plaintiff

slipped had a layer of artificially created, untreated, ice.

        20.     At the time of Plaintiff's fall and for a long and excessive time prior thereto, the

Premises was negligently and carelessly possessed, managed, modified, constructed, designed,

controlled and/or maintained by the Defendants, individually, jointly and/or severally, directly

and/or by and through their duly authorized agents, ostensible agents, workmen, employees,

servants and/or borrowed servants, all in the course and scope of such relationship, so as to allow

untreated and remediated snow and ice to remain on the ground in a common area meant for

business invitee use.

        21.     At the aforesaid time and place, the layer of snow and untreated ice constituted

unreasonably dangerous conditions of the Premises, caused by Defendants' individual, joint and/or

several negligence and carelessness.




                                                                                             Case ID: 210101566
            Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 9 of 19



        22.     The dangerous snow and untreated ice conditions in the parking lot constituted a

reasonably foreseeable risk of harm for business invitees such as Plaintiff.

        23.     Upon information and belief, up to and including the time of this incident and for a

sufficient period of time before this Incident, Defendants, individually, jointly and/or severally, by

and through their agents, ostensible agents, employees and/or subcontractors had actual and/or

constructive notice of dangerous snow and ice conditions in the parking lot designated for business

invitee use and to which Defendants directed Plaintiff.

        24.     At all times material hereto, Plaintiff exercised due care and caution for his safety

and in no way contributed to his fall or his resulting injuries.

        25.     Defendants' individual, joint and/or several negligence and carelessness, the

resulting dangerous condition of the Premises, and Defendants' instruction for Plaintiff to park in

the aforesaid parking space, were the direct and proximate cause of Plaintiff's fall and resulting

injuries.

        26.     As a direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, and Plaintiff's subsequent fall,

Plaintiff suffered andlor may continue to suffer physical injuries, including a rotator cuff tear,

severe pain, anxiety, depression, emotional distress, embarrassment, loss of life's pleasures and

enjoyment of life.

        27.     As a direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiff's subsequent fall and his

injuries, Plaintiff has undergone and/or may in the future undergo reasonable and necessary

medical treatments.




                                                                                             Case ID: 21e1e156f
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 10 of 19



        28.     As a direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiff's subsequent fall and his

injuries, Plaintiff has incurred and/or may in the future incur medical expenses for the care and

treatment of his injuries.

        29.     As a direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiff's subsequent fall and his

injuries, Plaintiff has been and/or may in the future be hindered and/or prevented from attending

to and/or fully performing his usual and customary duties, avocations and/or hobbies.

       30.     As direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiffs subsequent fall and his

injuries, Plaintiff has been and/or in the future may be prevented from being gainfully employed,

resulting in a loss of earning and/or an impairment of his earning capacity.

        31.     As direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiff's subsequent fall and his

injuries, Plaintiff has incurred subrogation liens, including workers compensation, health

insurance and/or disability insurance liens.

       32.      Plaintiff has been and/or in the future will be liable for a substantial worker's

compensation lien.

       33.     As a direct and proximate result of the individual, joint and several negligence and

carelessness of Defendants, the resulting dangerous condition, Plaintiffs subsequent fall and his

injuries, Plaintiff has been and/or may in the future be required to spend money for household help.

                                   COUNT I-NEGLIGENCE
                                         Kem Evan Beaty
                                                V.
                The Dial Corporation d/b/a Henkel North American Consumer Goods



                                                                                           Case ID_ 2101®1566
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 11 of 19




       34.        Plaintiff incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       35.        The individual, joint and/or several negligence and carelessness of Defendant Dial,

directly and/or by and through its duly authorized agents, ostensible agents, workmen, employees,

servants and/or borrowed servants, all in the course and scope of such relationship, consisted of

the following:

             a. creating a dangerous condition, about which they knew and/or should have known;

             b. permitting the dangerous condition to exist on the Premises for an excessive period
                of time;

             c. failing to regularly and/or properly inspect the Premises for such dangerous
                conditions;

             d. failing to warn Plaintiff of the dangerous condition;

             e. directing Plaintiff to park in a parking space surrounded by and containing
                dangerous conditions of snow and untreated ice;

             f. failing to take reasonable measures under the circumstances to protect business
                invitees such as Plaintiff from a foreseeable risk of injury;

             g. creating and/or permitting a dangerous accumulation of snow and/or ice in an area
                intended for use by business invitees such as Plaintiff;

             h. failing to properly treat the Premises for snow and/or ice and adequately clear the
                parking lot area of snow and/or ice;

             i. permitting water and/or melting snow and/or ice to accumulate and refreeze in an
                area intended for use by business invitees such as Plaintiff;

             j. violating Property Maintenance Code 302.5 Site Hazard: proscribing all walkways,
                stairs, driveways, parking spaces and similar areas be maintained free from
                hazardous conditions;

             k. violating the Standard Practice for Safe Walking Surfaces 5.1.3: requiring walkway
                surfaces be slip resistant under expected environmental conditions and use;

             1.   violating the Standard Practice for Safe Walking Surfaces 5.7.1: requiring exterior



                                                                                            ease ID_ 210101566
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 12 of 19



                walkways be maintained so as to provide safe walking conditions;

             m. hiring and/or contracting agents, ostensible agents, servants, borrowed servants,
                workmen, employees and/or subcontractors to perform snow and/or ice removal
                upon the Premises who were not qualified to do so in a safe and adequate manner;
                and

             n. placing Defendants' pecuniary interests above the safety and wellbeing of business
                invitees such as Plaintiff.

       WHEREFORE, Plaintiff demands judgment in his favor and individually, jointly,

severally and specifically against Defendant The Dial Corporation d/b/a Henkel North American

Consumer Goods, in an amount in excess of Fifty Thousand Dollars ($50,000.00) together with

such further relief as this Court may deem appropriate.



                                      COUNT II-NEGLIGENCE
                                          Kem Evan Beaty
                                                     V.
             Henkel Corporation formerly known as Henkel US Operations Corporation

       36.      Plaintiff incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       37.      The individual, joint and/or several negligence and carelessness of Defendant

Henkel, directly and/or by and through its duly authorized agents, ostensible agents, workmen,

employees, servants and/or borrowed servants, all in the course and scope of such relationship,

consisted of the following:

             a. creating a dangerous condition, about which they lcnew and/or should have known;

             b. permitting the dangerous condition to exist on the Premises for an excessive period
                of time;

             c. failing to regularly and/or properly inspect the Premises for such dangerous
                conditions;

             d. failing to warn Plaintiff of the dangerous condition;



                                                                                          Case ID: 210101§6E
       Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 13 of 19




           e. directing Plaintiff to park in a parking space surrounded by and containing
              dangerous conditions of unplowed accumulated snow and a thick layer of untreated
              ice;

           f. failing to take reasonable measures under the circumstances to protect business
              invitees such as Plaintiff from a foreseeable risk of injury;

           g. creating and/or permitting a dangerous accumulation of snow and/or ice in an area
              intended for use by business invitees such as Plaintiff;

           h. failing to properly treat the Premises for snow and/or ice and adequately clear the
              parking lot area of snow and/or ice;

           i. permitting water and/or melting snow and/or ice to accumulate and refreeze in an
              area intended for use by business invitees such as Plaintiff;

           j. violating Property Maintenance Code 302.5 Site Hazard: proscribing all walkways,
              stairs, driveways, parking spaces and similar areas be maintained free from
              hazardous conditions;

           k. violating the Standard Practice for Safe Walking Surfaces 5.1.3: requiring walkway
              surfaces be slip resistant under expected environmental conditions and use;

           1.   violating the Standard Practice for Safe Walking Surfaces 5.7.1: requiring exterior
                walkways be maintained so as to provide safe walking conditions;

           m. hiring and/or contracting agents, ostensible agents, servants, borrowed servants,
              workmen, employees and/or subcontractors to perform snow and/or ice removal
              upon the Premises who were not qualified to do so in a safe and adequate manner;
              and

           n. placing Defendants' pecuniary interests above the safety and wellbeing of business
              invitees such as Plaintiff.

       WHEREFORE, Plaintiff demands judgment in his favor and individually, jointly, severally

and specifically against Henkel Corporation, formerly known as Henkel US Operations

Corporation in an amount in excess of Fifty Thousand Dollars ($50,000.00) together with such

further relief as this Court may deem appropriate.




                                                                                          Case ID` 21010156
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 14 of 19



                                    COUNT III-NEGLIGENCE
                                Kem Evan Beaty v. I3enkel Spinco LLC.

       38.      Plaintiff incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       39.      The individual, joint and/or several negligence and carelessness of Defendant

Spinco, directly and/or by and through its duly authorized agents, ostensible agents, workmen,

employees, servants and/or borrowed servants, all in the course and scope of such relationship,

consisted of the following:

             a. creating a dangerous condition, about which it knew and/or should have known;

             b. permitting the dangerous condition to exist on the Premises for an excessive period
                of time;

             c. failing to regularly and/or properly inspect the Premises for such dangerous
                conditions;

             d. failing to warn Plaintiff of the dangerous condition;

             e. directing Plaintiff to park in a parking space surrounded by and containing
                dangerous conditions of unplowed accumulated snow and a thick layer of untreated
                ice;
             f. failing to take reasonable measures under the circumstances to protect business
                invitees such as Plaintiff from a foreseeable risk of injury;

             g. creating and/or permitting a dangerous accumulation of snow and/or ice in an area
                intended for use by business invitees such as Plaintiff;

             h. failing to properly treat the Premises for snow and/or ice and adequately clear the
                parking lot area of snow and/or ice;

             i. permitting water and/or melting snow and/or ice to accumulate and refreeze in an
                area intended for use by business invitees such as Plaintiff;

             j. violating Property Maintenance Code 302.5 Site Hazard: proscribing all walkways,
                stairs, driveways, parking spaces and similar areas be maintained free from
                hazardous conditions;

             k. violating the Standard Practice for Safe Walking Surfaces 5.1.3: requiring walkway
                surfaces be slip resistant under expected environmental conditions and use;



                                                                                          Case ID° 210101566
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 15 of 19




             1.   violating the Standard Practice for Safe Walking Surfaces 5.7.1: requiring exterior
                  walkways be maintained so as to provide safe walking conditions;

             m. hiring and/or contracting agents, ostensible agents, servants, borrowed servants,
                workmen, employees and/or subcontractors to perform snow and/or ice removal
                upon the Premises who were not qualified to do so in a safe and adequate manner;
                and

             n. placing Defendant's pecuniary interests above the safety and wellbeing of business
                invitees such as Plaintiff.

       WHEREFORE, Plaintiff demands judgment in his favor and individually, jointly and/or

severally and specifically against Defendant, Henkel Spinco LLC. in an amount in excess of Fifty

Thousand Dollars ($50,000.00), together with interest, costs, delay damages and such further relief

as this Court may deem appropriate.


                               COUNT IV-LOSS OF CONSORTIUM
                                   Cheryl E. Beaty v. All Defendants

       40.        Plaintiff Wife incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       41.        At all times relevant hereto, Plaintiff Wife was lawfully married to Plaintiff and

remains so.

       42.        As a direct and proximate result of the individual, joint and/or several negligence,

and carelessness of Defendants, and Plaintiff's resulting injuries, as set forth above, Plaintiff Wife

suffered and may in the future continue to suffer the loss of her spouse's financial assistance,

household assistance, companionship, affection and comfort of her spouse.

       43.        As a direct and proximate result of the individual, joint and/or several negligence,

and carelessness of Defendants, and Plaintiff's resulting injuries, as set forth above, Plaintiff Wife

has expended and may in the future expend specific time, care and/or treatment of her spouse.




                                                                                             (;ase ID: 210101561
        Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 16 of 19



       WHEREFORE, Plaintiff Wife demands judgment in her favor and individually, jointly

and/or severally specifically against Defendants, in an amount in excess of Fifty Thousand Dollars

($50,000.00), together with interest, costs, delay damages and such further relief as this Court may

deem appropriate.



                                                 OSTROFF INJURY LAW, PC



Date: 1/25/2021                               By:         a
                                                    Ryan F. Michaleski, Esquire
                                                    Attorney for Plaintiff




                                                                                           Case ID: 1101®1561
         Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 17 of 19
                                                                                      PK

                                           Verification


       The undersigned, plaintiff in this action, verifies that the within pleading is based upon

information furnished to counsel, which has been gathered by counsel in the preparation of this

lawsuit. The language of the attached pleading is that of counsel and not of signor. Signor verifies

that the within pleading, as prepared by counsel, is true and correct to the best of signor's

knowledge, information and belief. To the extent that the contents of the within pleading are that

of counsel, signor has relied upon counsel in taking his verification.

       This verification is made subject to the penalties of 18 Pa.C.S.A. Section 4904 relating to

unsworn falsification to authorities.




                                                                       1   6, M~
                                                        h         ~.
                                                      Plaintiff




                                                                                            Cas@ ID: 210101566
         Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 18 of 19




                                            Verification


       The undersigned, plaintiff in this action, verifies that the within pleading is based upon

information furnished to counsel, which has been gathered by counsel in the preparation of this

lawsuit. The language of the attached pleading is that of counsel and not of signor. Signor verifies

that the within pleading, as prepared by counsel, is true and correct to the best of signor's

knowledge, information and belief. To the extent that the contents of the within pleading are that

of counsel, signor has Yelied upon counsel in taking his verificatioii.

       This verification is made subject to the penalties of 18 Pa.C.S.A. Section 4904 relating to

unsworn falsification to authorities.




                                                           ~
                                                                 ~~ tr
                                                       Kem Evan Beaty
                                                                            9-
                                                                             -t-~
                                                       Plaintiff




                                                                                           Case ID: 210101566
Case 2:21-cv-01537-WB Document 1-4 Filed 03/31/21 Page 19 of 19


                        'y, S~   "1       ~ `     : f^   '~.

                        ~l       `/
                         i 'le~. ~.JS E     i2I     L'
                                                    ..



                     2D?f PEB 26 PP.12: 4.4
                                        ./Jv ; .: I Y
                                I P ',ti 7i FIL
                     :i~ ::1iS'.34l :`r`,. 173.01
